DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on Nov. 19, 2020 and July 23, 2020 have been considered by the Examiner and made of record in the application file.
Election/Restrictions
Applicant's election with traverse of Species or Group I in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that… “the Restriction Requirement fails to establish a proper basis for restriction under MPEP § 806.05(d) because the Restriction Requirement does not establish that the groups as claimed do not overlap in scope, i.e., are mutually exclusive, as required by MPEP § 806.05(d).  both Claims 1 and 9 describe methods for performing inter-system handovers between an EPS (evolved packet system) and a 5GS (5G system), with the principal difference being the directionality of the handover, with Claim 1 reciting a handover from EPS to 5GS, and Claim 9 reciting a handover in the opposite direction, from 5GS to EPC. To the extent both Claims 1 and 9 are directed to solutions to the same underlying technical problem, namely handing over between 5GS and EPS networks, the Applicant respectfully submits that the restriction requirement arbitrarily divides the claimed subject matter, as the underlying search parameters for Claims 1 and 9 are almost certainly likely to be the same. Accordingly, the Restriction Requirement has not established that at least Groups I and II, as claimed, do not overlap in scope as required to establish restriction under MPEP § 806.05(d).”
This is not found persuasive because:
There are two criteria for a proper requirement for restriction between patentably distinct inventions:
(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and
(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02). (See MPEP 803).

The restricted claimed (claims 1-8 and 19-26 of Species/Group I and claims 9-18 and 27-36 of Species/Group II), are independent and distinct inventions; and there is also a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.G, 112(a). Thus, the two criteria (A) and (B) are met.
Applicant’s incorrectly refers to MPEP § 806.05(d) as a proper restriction, however, MPEP § 806.05(d) is restriction based on “Subcombinations Usable Together”. However, claims are restricted based on Election of Species Requirements since claims of Species I are related to technical and functional features of figure 6; and the claims of Species II are related to are related to technical and functional features of figure 12. Thus, Species I and II require employing different search queries; and/or the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Remarks
For purpose of compact prosecution of the Application, on Tuesday May 18, 2022, Examiner tried to communicate with Mr. William Munck (Reg. # 39,308) and Mr. Michael Rodriguez (Reg. # 60,236) to discuss about possible amendment to place the application in condition of allowance. On May 20, 2022,  Examiner received a call from Mr. Stuart Shapley (Reg. # 62,680); however, any possible suggestion and agreement must be discussed with his client. Examiner explained that in that case, it was preferred to send an non-final office action and then Applicant would have time to review Examiner’s position about the application and claims.
Claims 1-36 are now pending in the present application. Claims 9-18 and 27-36 are withdrawn from consideration
Claim Objections
Claims 1, 4, 7, 19, 22, and 25 are objected to because of the following informalities:
a)	On line 3 of claim 1, insert --from-- before “a”;
b)	On line 4 of claim 1, insert --of a User  Equipment (UE)-- before “from”;
c)	On line 12 of claim 1, replace “a” with --the-- after “identifying”;
d)	On line 2 of claim 4, insert --as-- after “operating”;
e)	On line 5 of claim 4, insert --of User  Equipment (UE)-- before “from”;
f)	On line 10 of claim 4, replace “a” with --the-- after “identifying”;
g)	On line 3 of claim 7, insert --of a User  Equipment (UE)-- before “from”;
h)	On line 8 of claim 7, replace “a” with --the-- after “identifying”;
i)	On line 6 of claim 19, insert --of a User  Equipment (UE)-- before “from”;
j)	On line 14 of claim 19, replace “a” with --the-- after “identifying”;
k)	On line 5 of claim 22, insert --as-- after “operating”;
l)	On line 8 of claim 22, insert --of User  Equipment (UE)-- before “from”;
m)	On line 13 of claim 22, replace “a” with --the-- after “identifying”;
n)	On line 6 of claim 25, insert --of a User  Equipment (UE)-- before “from”;
o)	On line 10 of claim 25, replace “a” with --the-- after “identifying”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “receiving…with a secondary gNB (SgNB) used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located and the eNB is associated with the SgNB in a dual connectivity”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claims 2 and 3 are also rejected by the virtue of their dependency on claim 1.
Claim 4 recites, “operating a secondary next generation node B (SgNB) in a dual connectivity with an evolved node B (eNB)… with the SgNB used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claims 5 and 6 are also rejected by the virtue of their dependency on claim 4.
Claim 7 recites, “transmitting… with a secondary gNB (SgNB) used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located and the eNB is associated with the SgNB in a dual connectivity”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claim 8 is also rejected by the virtue of its dependency on claim 7.
Claim 19 recites, “receive…with a secondary gNB (SgNB) used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located and the eNB is associated with the SgNB in a dual connectivity”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claims 20 and 21 are also rejected by the virtue of their dependency on claim 19.
 Claim 22 recites, “operate a secondary next generation node B (SgNB) in a dual connectivity with an evolved node B (eNB)… with the SgNB used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claims 23 and 24 are also rejected by the virtue of their dependency on claim 22.
Claim 25 recites, “transmit… with a secondary gNB (SgNB) used as a target next generation node B (gNB), wherein the SgNB and the target gNB are co-located and the eNB is associated with the SgNB in a dual connectivity”; however, it is not clear whether the claimed SgNB and the target gNB are the same gNB or different devices. Furthermore, it is not clear whether the dual connectivity is also maintained between the claimed eNB and target gNB.
Claim 26 is also rejected by the virtue of its dependency on claim 25.
Allowable Subject Matter
Claims 1, 4, 7, 19, 22, and 25 (and their respective dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
MULLER et al. (US 20220141736 A1) disclose SOURCE ACCESS NODE, TARGET ACCESS NODE AND METHODS FOR ENHANCED HANDOVER.
SHAN (US 20220141719 A1) disclose FAST RETURN TO 5G SYSTEMS (5GS) AFTER HANDOVER TO EVOLVED PACKET SYSTEM (EPS) DUE TO EPS FALLBACK FROM 5GS.
Viering et al. (US 20210345196 A1) disclose REDUCING HANDOVER INTERRUPTION WITH TWO TRANSMITTERS AND RECEIVERS.
KE et al. (US 20210289402 A1) disclose RADIO ACCESS NETWORK HANDOVER METHOD, BASE STATION, AND COMMUNICATION METHOD OF THE BASE STATION.
SUN et al. (US 20200322851 A1) disclose METHOD FOR DETERMINING DATA FORWARDING TUNNEL, ACCESS AND MOBILITY MANAGEMENT FUNCTION ENTITY, AND BASE STATION.
XU et al. (US 20200229059 A1) disclose METHOD FOR SUPPORTING HANDOVER AND CORRESPONDING APPARATUS.
Teyeb et al. (US 20200128454 A1) disclose Measurement Gap Communication.
ZHU et al. (US 20200053616 A1) disclose INTER-SYSTEM HANDOVER BETWEEN STANDALONE MODE AND NON-STANDALONE MODE.
YILMAZ et al. (US 20200029389 A1) disclose RACE CONDITION AVOIDANCE BETWEEN MASTER BASE STATION INITIATED SECONDARY BASE STATION RELEASE AND SECONDARY BASE STATION INITIATED SECONDARY BASE STATION CHANGE PROCEDURES.
RYU et al. (US 20180192337 A1) disclose METHOD AND BASE STATION FOR SUPPORTING HANDOVER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642